Case 2:19-cv-11947-TGB-APP ECF No. 24, PageID.1032 Filed 03/31/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION



   DENISE LYNN KOMORA,                                     2:19-CV-11947-TGB-APP

                         Plaintiff,                      HON. TERRENCE G. BERG
                                                         HON. ANTHONY P. PATTI
                                vs.

   COMMISSIONER OF SOCIAL SECU-
   RITY,
               Defendant.


                                      JUDGMENT

      In accordance with the Opinion and Order issued on this date, overruling

   Plaintiff’s first and third objections, sustaining Plaintiff’s second objection, and

   modifying Magistrate Judge Anthony P. Patti’s Report and Recommendation

   (ECF No. 20);

      It is ORDERED AND ADJUDGED that Plaintiff’s Motion for Summary

   Judgment (ECF No. 18) is DENIED. Defendant’s Motion for Summary Judg-

   ment (ECF No. 19) is GRANTED, and the decision of the Commissioner of

   Social Security is AFFIRMED.

          Dated at Detroit, Michigan: March 31, 2021

                                             KINIKIA ESSIX
                                             CLERK OF THE COURT

                                             s/A. Chubb
                                             Case Manager and Deputy Clerk
   APPROVED:
   s/Terrence G. Berg
   HON. TERRENCE G. BERG
   UNITED STATES DISTRICT JUDGE
                                            1
